     Case 4:19-cv-00290-RM-LAB Document 252 Filed 12/02/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
     Greg Moore; et al.,                         )   No. CV 19-0290 TUC RM (LAB)
 9                                               )
                 Plaintiffs,                     )   ORDER
10                                               )
     vs.                                         )
11                                               )
                                                 )
12   Sean Garnand; et al.,                       )
                                                 )
13               Defendants.                     )
                                                 )
14                                               )
15          Pending before the court is the plaintiffs’ motion for sanctions filed on August 31,
16   2020. (Doc. 215) The defendants filed a response on September 14, 2020. (Doc. 224) The
17   plaintiffs did not file a reply.
18          The plaintiffs in this action claim their constitutional rights were violated when the
19   defendants executed search warrants in connection with a Tucson Police Department arson
20   investigation into the destruction of the Forgeus Apartments on June 8, 2017. (Doc. 1) The
21   plaintiffs bring this action pursuant to 42 U.S.C. § 1983. (Doc. 1, p. 4) The first warrant, for
22   DNA and other personal effects, was executed on June 9, 2017. (Doc. 1, p. 8) The second
23   warrant, for financial documents, was executed on June 14, 2017. (Doc. 1, pp. 9-10) The
24   defendants apparently believe that the plaintiffs may be responsible for the fire that destroyed
25   these apartments. (Doc. 1) The investigation into the Forgeus fire is ongoing.
26          In the pending motion, the plaintiffs move pursuant to Fed.R.Civ.P. 37(b)(2)(A) that
27   the court impose sanctions against the defendants and counsel for failing to comply with this
28   court’s prior discovery order, Doc. 198. (Doc. 215) They move specifically that this court
     Case 4:19-cv-00290-RM-LAB Document 252 Filed 12/02/20 Page 2 of 3



 1   find the defendants in contempt of court, order immediate delivery of the withheld
 2   documents, and award costs and reasonable attorney fees. (Doc. 215, p. 4)
 3          Fed.R.Civ.P 37(b)(2)(A) provides that
 4          If a party . . . fails to obey an order to provide or permit discovery . . . the court
            where the action is pending may issue further just orders. They may include
 5          the following:
 6                         *       *       *
 7          (vii) treating as contempt of court the failure to obey any order except an order
            to submit to a physical or mental examination.
 8
 9   Instead of or in addition to other remedial orders, “the court must order the disobedient party,
10   the attorney advising that party, or both to pay the reasonable expenses, including attorney’s
11   fees, caused by the failure, unless the failure was substantially justified or other
12   circumstances make an award of expenses unjust.” Fed.R.Civ.P. 37(b)(2)(C).
13
14          Discussion
15          Earlier in the case, the plaintiffs filed a motion to compel production of documents
16   that had been seized from their offices by the defendants on June 14, 2017. (Doc. 133) This
17   court granted the motion on July 9, 2020. (Doc. 198) The defendants subsequently produced
18   10,664 documents in accordance with this court’s order. (Doc. 224, p. 2)
19          The defendants did not release seven documents, however, because they discovered
20   that one of the court’s prior orders held that those documents were subject to the Law
21   Enforcement Investigatory Privilege. (Doc. 224, p. 2) The seven documents also have been
22   deemed privileged by a prior order of the Arizona Superior Court in a separate proceeding.
23   (Doc. 224, p. 2)
24          When the court considered the plaintiffs’ earlier motion to compel, the defendants
25   were unaware of this privilege issue. (Doc. 224, p. 4) The issue was not presented by either
26   party or considered by this court. The defendants only discovered the issue when they were
27   preparing to comply with this court’s order to disclose the documents. The defendants
28

                                                    -2-
     Case 4:19-cv-00290-RM-LAB Document 252 Filed 12/02/20 Page 3 of 3



 1   subsequently filed a notice on August 7, 2020 explaining why these seven documents were
 2   being withheld. (Doc. 205)
 3          On August 31, 2020, the plaintiffs filed the pending motion that the court sanction the
 4   defendants and counsel for failure to disclose the seven documents. (Doc. 215) They do not
 5   address in their motion the privilege issue raised in the defendants’ notice. Id. In their
 6   response brief, the defendants argue in accordance with their notice that the seven documents
 7   need not be disclosed because a prior court order held that they fell within the Law
 8   Enforcement Investigatory Privilege. (Doc. 224) The plaintiffs did not file a reply
 9   addressing the defendants’ privilege argument.
10
11          IT IS ORDERED that the plaintiffs’ motion for sanctions and costs and attorney fees
12   filed on August 31, 2020 is DENIED. (Doc. 215) In accordance with the law-of-the-case
13   doctrine, the defendants reasonably withheld from production those documents that this court
14   previously deemed privileged. See Askins v. U.S. Dep't of Homeland Sec., 899 F.3d 1035,
15   1042 (9th Cir. 2018) (“The law-of-the-case doctrine generally provides that when a court
16   decides upon a rule of law, that decision should continue to govern the same issues in
17   subsequent stages in the same case.”) (punctuation modified).
18
19                 DATED this 1st day of December, 2020.
20
21
22
23
24
25
26
27
28

                                                 -3-
